I. MISCELLANEOUS COMMUNICTION 
REMOVING FINALITY

A. Pertinent Facts:
Based upon a review of the Image File Wrapper (“IFW”):
1.	The Office mailed Office action on November 23, 2021.
2.	Applicant filed a “Request For Continued Examination” (“RCE”) on November 17, 2021 (“Nov 2021 RCE”).

B. 	Conclusions:
1.	Based upon a review of the IFW, it appears the Office action mailed November 23, 2021 and Nov 2021 RCE got crossed in the mail.
2.	In light of the November 2021 RCE, the finality in Office action mailed November 23, 2021 is hereby withdrawn. Thus, the Office action mailed November 23, 2021 is designated as a non-final Office Action (“Nov 2021 Non-Final Office Action”).
3.	Applicant is reminded that the response periods have not changed.  Thus, the response periods are still governed by Nov 2021 Non-Final Office Action.



/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992